Case 3:19-cv-00595-DJH-CHL Document 1-2 Filed 08/22/19 Page 1 of 14 PagelD #: 26

EXHIBIT
B
Case 3:19-cv-00595-DJH-CHL Document 1-2 Filed 08/22/19 Page 2 of 14 PagelID #: 27

FEDERAL MEDIATION AND CONCILIATION SERVICE
OFFICE OF ARBITRATION SERVICES

LABORERS INTERNATIONAL UNION
OF NORTH AMERICA, LOCAL 576,

 

 

Union,
v. FMCS No. 191015-00474
(Subcontracting)
CHURCHILL DOWNS RACETRACK,
LLC,
Company.
OPINION AND AWARD
Mark C. Travis, Arbitrator
Date of Award: July 24, 2019
Appearances for the Parties:
For the Union: David O’Brien Suetholz, Attorney
Branstetter, Stranch & Jennings, PLLC
dave@unionsidelawyers.com.
For the Company: James U. Smith, Attorney

Smith & Smith, Attorneys
jus@smithandsmithattorneys.com.

I. PROCEDURAL BACKGROUND

This matter arises under a Collective Bargaining Agreement (hereinafter “CBA”) entered
into by the Laborers International Union of North America, Local 576 (hereinafter “the Union”)
and Churchill Downs Racetrack, LLC (hereinafter “the Company” or “CDRT”) on February 15,
2018. (Joint Exhibit 1).! The grievance arising under the CBA was filed by the Union’s Business
Manager, Cornelius Cotton, Sr. on September 19, 2018, alleging a violation of Articles I and
XX] of the CBA. (Jt. Ex. 2). The grievance was denied by Justin Paul, the Company’s Vice

President and Associate General Counsel, on September 27, 2018. The undersigned was selected

 

' Hereinafter abbreviated “Jt. Ex.”
Case 3:19-cv-00595-DJH-CHL Document 1-2 Filed 08/22/19 Page 3 of 14 PagelD #: 28

by the parties and duly appointed by the Office of Arbitration Services of the Federal Mediation
and Conciliation Service on December 4, 2018. A full evidentiary hearing was conducted in
Louisville, Kentucky on March 15, 2019 at which time the parties had full opportunity for the
introduction of documentary evidence and examination of witnesses. Briefs were duly filed by

the parties on May 22, 2019 and the record was closed.

I. ISSUE

The Arbitrator has framed the issue for determination as follows: “Did the Company
violate the CBA by contracting out housekeeping and maintenance duties at its location of 4520

Poplar Level Road, and if so, what is the appropriate remedy”?
Tl. RELEVANT CONTRACT AND POLICY PROVISIONS
AGREEMENT

THIS AGREEMENT made this 15th day of February, 2018 by and between CHURCHILL
DOWNS RACETRACK, LLC, 700 Central Avenue, Louisville, Kentucky 40208 (“Churchill
Downs” or “Employer” or “Company’”), and KENTUCKY LABORERS’ DISTRICT COUNCIL
AND ITS AFFILIATE, LABORERS’ INTERNATIONAL UNION OF NORTH AMERICA,
LOCAL UNION NO, 576, AFL-CIO, Louisville, Kentucky, (hereinafter referred to as the

“Union.”).
* * ae *
ARTICLE 1
RECOGNITION
Section 1. The Employer hereby recognizes the Union as the sole collective bargaining agent

with respect to wages, hours, rates of pay, and other conditions of employment for all full-time,
hourly, maintenance department and housekeeping Employees employed at 700 Central Avenue,
and 4520 Poplar Level Road (“Trackside”), Louisville, Kentucky facilities, including all
Employees of the Employer engaged in general maintenance of the track and its facilities, and
including truck drivers, mechanics, tractor operators, landscape employees, general laborers and
maintenance personnel, janitorial services; and excluding office clerical Employees, restroom
attendants, guards and/or watchmen, professional Employees and supervisors as defined in
Section 2(11) of the National Labor Relations Act, and casual labor as defined in Section 3.

Section 2. For the purpose of this Agreement, janitorial work at Churchill downs and/or
Trackside will consist of:

General cleanup
Weed pulling
Case 3:19-cv-00595-DJH-CHL Document 1-2 Filed 08/22/19 Page 4 of 14 PagelD #: 29

Sweeping

Any type of actual cleaning

Window washing

Mopping, scrubbing

Picking up, and other duties traditionally performed by janitors

Section 3. For the purpose of this Agreement, casual labor at Churchill Downs and/or
Trackside is defined, except in an emergency, as the following work:

Grass cutting

Weed pulling

General cleanup

Janitorial work (excluding recreation hall)

For the purpose of this paragraph, an emergency is defined as illness, death, vacation, other
extenuating circumstances and limited to thirty (30) days.

* K * co xk

ARTICLE II
MANAGEMENT RIGHTS

Except as otherwise limited by the provisions of this Agreement, the Company shall have
the following rights:

1. The Company shall have the full and exclusive direction, control and Management of the
racetrack in its operation in order that a maximum of efficiency may be maintained both in
connection with the work of the Employees as well as in connection with the facilities,
machinery and devices to be used.

2. The Company shall have the right to determine, regulate and modify the starting time and
the number of Employees that may be assigned or allocated to a job, operation or department.
The Company shall notify the Union within 24 hours of any changes.

3. The Company shall exercise the regular and customary functions of management,
including the right to establish, enforce, change, abolish, or modify existing rules and policies,
applicable to employees covered by this Agreement and to establish, enforce, change, abolish or
modify operational procedures as it deems necessary and to discipline employees for just cause.
As long as the Company’s policies and procedures do not conflict with the tenets of this contract,
those policies and procedures will govern. The Company shall have the right to establish and
enforce reasonable quality and service standards for its employees, business and services and to
evaluate employees based on such quality and service standards. The Union will have the right
to grieve the reasonableness of such standards.

4, The Company shall have the right to determine whether and to what extent the
Company’s business and the work required in its business shall be performed by employees
covered by this Agreement.
Case 3:19-cv-00595-DJH-CHL Document 1-2 Filed 08/22/19 Page 5 of 14 PagelD #: 30

5. The failure by the Company to exercise its full rights of management in one situation will
not preclude the Company from exercising its rights in future instances. The enumeration of
management prerogatives herein is not intended to be inclusive, nor is it the intent of this article
to interfere with employee rights granted under this Agreement.

* * * * *

ARTICLE XXI
EXPANDED WAGERING

If the Company introduces at Churchill Downs Racetrack or Trackside any form of
wagering in addition to pari-mutuel wagering, the Company agrees that such expanded wagering
will not affect the Union’s right to continue to represent Housekeeping and Maintenance
personnel consistent with their rights under this Agreement.

* a8 * * *

EXHIBIT A
CLASSIFICATION AND WAGE RATES

The Employer in its discretion may raise an Employee to a regular hourly rate of pay any
time prior to the Employee’s two-year anniversary date. In addition, the Employer has the right
to hire part-time Employees after the close of the Spring Race Meeting and must terminate these
Employees prior to the beginning of the Fall Race Meeting.

ES ae * XK *

IV. SUMMARY OF THE EVIDENCE

The facts of this case, as in many involving contract interpretation, are largely
undisputed. The Company, Churchill Downs Racetrack, LLC, (or “CDRT”) is a wholly owned
subsidiary of Churchill Downs Incorporated, which owns and operates several thoroughbred
horse racing tracks throughout the United States. The location at issue in this case is located at
4520 Poplar Level Road, Louisville, Kentucky (referred to as “Trackside”). Also covered by the
CBA is the Company’s location at 700 Central Avenue in Louisville, Kentucky (commonly
referred to as Churchill Downs, the location of The Kentucky Derby). Both locations are
operated by CDRT.

By way of background, the Poplar Level location was formerly a harness racing track. It
was purchased by the Company in 1992 and renamed “Trackside” at that time. The Company
operated this location as a boarding and training facility for thoroughbred horses, but more

importantly for this case, operated the location as a wagering facility, simulcasting and allowing

4
Case 3:19-cv-00595-DJH-CHL Document 1-2 Filed 08/22/19 Page 6 of 14 PagelD #: 31

pari-mutuel wagering on horse races from other racetracks when Churchill Downs was not
running live races. In 2005, the simulcast operation was moved to the Churchill Downs location.
During that period, the only simulcast wagering offered at Trackside was for races actually being
held at Churchill Downs. The wagering facility at Trackside during this time was referred to as
“Sports Spectrum.” In 2012, however, the Trackside wagering facility at Poplar Level was
demolished by the Company and in 2017 the Company began construction of a new gaming
facility which opened in 2018, known as Derby City Gaming (hereinafter “DCG”), a wholly
owned subsidiary of the Company, which offers pari-mutuel wagering in a HRM (historical race

wagering) format.

The applicable contract provisions at issue in this case underwent some revision in the
negotiations for anew CBA in 2013. At that time, Article II, Management Rights, was expanded

to include paragraphs four and five:

4, The Company shall have the right to determine whether and to what extent the
Company’s business and the work required in its business shall be performed by
employees covered by this Agreement.

5. The failure by the Company to exercise its full rights of management in one
situation will not preclude the Company from exercising its rights in future instances.
The enumeration of management prerogatives herein is not intended to be inclusive, nor
is it the intent of this article to interfere with employee rights granted under this
Agreement.

(Jt. Ex. 5). According to the Company’s evidence, this change was intended to expand its
flexibility in subcontracting maintenance and housekeeping functions. According to Ryan Jordan
Senior Vice President and General Manager, the lead negotiator for the Company, the purpose of
the change was to memorialize what was already being done in terms of general landscaping,
housekeeping and maintenance, in order to effectively manage the Company’s business. As to
more specifics, Chris Volz, Business Agent for the Union and a participant in the negotiations,
testified to discussions regarding the language change. He stated that Jordan indicated it was “for
sponsorship”. In his testimony regarding specific discussions regarding the change, Jordan

explained as follows:

“(I]t was really to ensure that we had the ability to operate our business, we had the
flexibility to maintain, through ~— to subcontract and to outsource functions of our
business if we needed as business dictated.”
Case 3:19-cv-00595-DJH-CHL Document 1-2 Filed 08/22/19 Page 7 of 14 PagelD #: 32

(Transcript, p. 201).

“We discussed, with specific language in Section 4 and 5, that we wanted the ability to
outsource or subcontract functions of those departments if the opportunity presented and
it was the right business decision for us. We ultimately wanted flexibility. We gave an
example of if a sponsorship opportunity came with a company that could perform these
functions, we wanted to be able to enter into that — into that contract and not have
language here that precluded us from doing that.”

(Transcript, pp. 210-11).

In any event, there does not appear to have been any change in this language from the
time of the initial proposal to the Union on January 15, 2013, continuing through submission of
the Company’s final proposal on February 14, 2013, and to ratification. (Company Exhibits 1,
2).? Subsequently, there was no change in this operative language in the 2018 negotiations which

it appears were taking place during the construction of the new facility at Poplar Level.

As indicated above, the Company began its HRM wagering operations at Poplar Level in
2018 under DCG. It is undisputed and stipulated that there are no bargaining unit employees
performing any maintenance or housekeeping work at DCG, nor or there any employees of DCG
who are employed in the bargaining unit. Rather, DCG is operated by a separate management
team which entered into a subcontract agreement with C&W Facility Services to provide all
housekeeping and maintenance services at the DCG location. The evidence does reflect the
boarding and training facilities at Poplar Level are separate and distinct from DCG and

bargaining unit employees do continue to perform maintenance on that part of the location.
V. POSITIONS OF THE PARTIES

The Union’s Position. The Union’s threshold position is that the Company has
acknowledged in its grievance response that pursuant to Article I the Union is the exclusive
bargaining agent for all of the Company’s housekeeping and maintenance employees at the two
Louisville locations, but that provision did not apply to workers at DCG on Poplar Level as those
individuals were not employees of DCG, but rather a third party contractor. The Union points out
that this is consistent with the parties’ stipulation that there are no Company employees

performing maintenance or housekeeping at the Poplar Level location, and further that Article I

 

? Hereinafter abbreviated “Co, Ex.”
Case 3:19-cv-00595-DJH-CHL Document 1-2 Filed 08/22/19 Page 8 of 14 PagelD #: 33

would cover any maintenance or housekeeping employees of the Company at that location.

(Transcript, pp. 12, 131).

More specifically, the Union argues it has not waived its ability to contest the Company’ s
actions in this case based upon a subsequently-filed grievance it chose not to take to arbitration.
On this issue, the Union asserts any alleged acquiescence by the Union would only relate to past
violations, and not to future conduct and remedies. Additionally, the Union points out that the
testimony of Volz reflected the non-pursuit of the grievance was based on assurances from a

Company representative that the action would not occur again.

The Union also posits the Recognition clause in Article I specifically addresses and
covers employees employed at the Poplar Level location where the Company operates DCG.
Beyond the language in Article I, the Union further argues at length regarding extrinsic evidence
supporting its interpretation of the CBA. With respect to past practice, the Union acknowledges
the Company has used subcontractors in the past, but only to supplement bargaining unit
members’ work, and not to totally supplant bargaining unit functions, such as the case at DCG.
Further, the Union argues that while subcontracting may fall within the coverage of a
management rights clause based on a reasonable business decision, it cannot be used to as a
device against the integrity of the bargaining unit where, as here, “maintenance department and
housekeeping employees” are specifically the employees covered by the CBA as reflected in

Article I and Exhibit A to the CBA.

The Union notes that the term “subcontract” is not used in the CBA, and the fact that the
CBA otherwise limits the extent to which non-bargaining unit employees can be utilized in
Exhibit A to the CBA, dealing with the limited use of part-time employees. Along that line, the
Union argues that Article XXI of the CBA impliedly guarantees to the Union its right to maintain
bargaining unit work at Poplar Level wherein it provides that if additional forms of wagering are
permitted there, such “will not affect the Union’s right to continue to represent Housekeeping
and Maintenance personnel consistent with their rights under this Agreement.” (Emphasis

supplied).

With respect to the Company’s arguments relative to the parties’ bargaining history on

Article II, the Union asserts the Company’s explanation does not support the action taken here.
Case 3:19-cv-00595-DJH-CHL Document 1-2 Filed 08/22/19 Page 9 of 14 PagelD #: 34

Specifically, the Union points out that Jordan’s testimony indicated the language change was to
memorialize what was already being done as well as to allow for the use of sponsorships. What
was being done, according to the Union, was the use of subcontractors working alongside
bargaining unit members. The Union also argues that the Company’s intent to expand its use of
subcontracting should have been made clear during the bargaining process, instead of being

cloaked in undisclosed purposes.

In conclusion, the Union asserts the Company’s actions in this case subverts the parties’
bargaining relationship and is at odds with the language in Article II, Section 5, which provides:
“The enumeration of management prerogatives herein is not intended to be inclusive, nor is it the
intent of this article to interfere with employee rights granted under this Agreement.” Taken to its
logical conclusion, the Union notes that the Company’s position could effectively authorize the

complete contracting out of all bargaining unit work.

The Company’s Position. The Company asserts that the clear language of Article II,
Section 4, as supported by the testimony of Jordan, gives it the right to subcontract housekeeping
and maintenance functions at DCG. In response to the Union’s argument that any right to
subcontract advanced by the Company is restricted by the Recognition clause in Article I, the
Company posits that a general recognition clause does not preclude subcontracting. Rather, the
Company argues, Article I simply identifies the employees in the bargaining unit for purposes of
collective bargaining. Along that same line, the Company argues that the change to Article II in
the 2013 negotiations was clear and obvious, and there were no objections or discussions relative
to the change during the negotiations; nor was there any issue raised with the provision in the
2018 negotiations. Similarly, the Company notes that the Union witnesses failed to point to any
language in the CBA which limited the right to subcontract. To sustain the grievance, the
Company thus asserts, would be to read restrictions into the CBA which were never negotiated

or were at least acquiesced to by the Union.

The Company further points out that there is a history and practice of the Company
utilizing contractors which, according to the testimony of Union witnesses, perform the same
duties as the bargaining unit employees during the periods they are utilized. The Company
supports this argument by showing the outsourcing of various housekeeping and general

maintenance at Churchill Downs since the 1990’s. (Co. Ex. 3). The Company also asserts that

8
Case 3:19-cv-00595-DJH-CHL Document 1-2 Filed 08/22/19 Page 10 of 14 PagelD #: 35

the Union’s argument regarding Article XXI, Expanded Wagering, is misplaced. Simply stated,
the Company points out that there is not “any form of wagering in addition to pari-mutuel
wagering”, so the provision has no threshold application to this case. Finally, the Company
asserts the Union’s reliance on Exhibit A to the CBA is similarly misplaced, as the language
there only constricts the Company’s right to hire and terminate “part-time employees,” yet there
are no employees of the Company whatsoever performing maintenance or housekeeping work at
DCG, and further that nothing in Exhibit A otherwise prevents subcontracting such work.
Indeed, the Company points out that a grievance was subsequently filed by the Union regarding
the use of part-time employees, which grievance was never pursued to arbitration. (Co. Ex’s 4,

5).
VI. DISCUSSION AND ANALYSIS

In any case involving subcontracting, the employer’s legitimate interest in efficient and
economical operation must be balanced against the union’s legitimate interest in protecting the
job security of its members and the exclusive bargaining relationship. Absent a contractual
restriction, subcontracting is generally allowed, so long as it is done in good faith and based on a
reasonable business decision, and does not subvert the labor agreement and/or seriously weaken

the bargaining unit, or parts thereof.

Of course, in this case, the Company asserts the language in Article II, Section 4, gives it
the authority to engage in subcontracting. While the language in that provision could certainly be
interpreted to authorize the use of subcontracting, the Company’s decision is not an unfettered
one, and it must still be balanced with the contract’s terms as a whole, the business decision, the

integrity of the bargaining unit, and other extrinsic factors relevant to the decision.

The Company’s principal argument is that Article II, Section 4 controls the disposition of
this case, but the Union argues that the Recognition clause in Article I limits the Company’s
decision. While there is certainly authority (cited by the Company) which holds recognition
clauses do not limit subcontracting, there is similarly authority to the contrary.? As Arbitrator

Skratek noted in Port of Seattle, Wash., 110 LA 753, 756-757 (1998):

 

3 The undersigned concludes the principal case cited by the Company is not quite on point for the issue here. In
Singer Co., 71 LA 204 (Kossoff 1978), the recognition clause covered “[a]ll production and maintenance employees

9
Case 3:19-cv-00595-DJH-CHL Document 1-2 Filed 08/22/19 Page 11 of 14 PagelD #: 36

The Arbitrator can find no specific restriction against contracting out within the
Agreement but does concur with the findings of previous Arbitrators who have ruled that
an employer's ability to contract out work is limited by the recognition clause, the union
security clause and the other provisions in the contract which confer benefits upon
bargaining unit employees.

See also, A.D. Julliard Co., 21 LA 713, 724 (Hogan, 1953) (taking recognition clause together

with wage and seniority clauses, inappropriate to transfer jobs listed therein).

In this case, evaluating the merits on this argument alone, the undersigned does not
concur with the Company’s position. Again, while the terms of Article II, Section 4 could be
interpreted to authorize subcontracting (although not specifically mentioning the term), other
language in the CBA can be read to limit that construction. Specifically, the Recognition clause
in Article I explicitly states the Company “hereby recognizes the Union as the sole collective
bargaining agent ... for all full-time, hourly, maintenance department and housekeeping
Employees employed at 700 Central Avenue and 4520 Poplar Level Road....” (Emphasis
supplied). Additionally, Section 5 of Article I], which was added to the CBA at the same time as
the language in Section 4 relied upon by the Company, stated it was not “the intent of this article
to interfere with employee rights granted under this Agreement”. Those employee rights can be
found not only in the Recognition clause, but with reference to Exhibit A, which specifically and
predominantly deals with maintenance and housekeeping employees. Further, as the Union
points out, Article XXI addresses the preservation of housekeeping and maintenance work at
both Churchill Downs and Trackside in the event additional forms of wagering are authorized by
law. While this provision is not controlling as additional forms of wagering have not been
introduced, it does provide support for the Union’s argument by stating the Union shall
“continue” to represent housekeeping and maintenance employees at those locations in case
additional wagering is introduced by the Company. Based on the foregoing, the undersigned
does not agree with the Company’s position that the terms of Article II, Section 4, control the

disposition of this grievance.

 

including truck drivers of the Employer's ... facility EXCLUDING office, clerical and professional employees,
guards and supervisors as defined in the Act.” (Emphasis in origina!). Despite the exclusion of guards from the
certified unit, the very first agreement negotiated between the parties included “Watchmen” among the job
classifications listed in the agreement in an appendix of wage rates and job classifications. The Employer
subsequently subcontracted its guards to an outside contractor. That is clearly not the case here, where the
recognition clause specifically names housekeeping and maintenance employees - the employees displaced by the
contractor at DCG.

10
Case 3:19-cv-00595-DJH-CHL Document 1-2 Filed 08/22/19 Page 12 of 14 PagelD #: 37

Looking beyond the contract itself, the undersigned will evaluate the other factors argued
by the parties. Of course, the Company asserts the bargaining history supports its position, in that
the Union agreed to the insertion of Article I, Section 4 in the 2013 negotiations, and did not
negotiate for its removal in the 2018 negotiations. Notwithstanding the undersigned’s decision
above that the language in that section is not controlling, neither does the bargaining history
support the conclusion urged by the Company. The testimony of Jordan regarding the intent for
the bargaining proposal and the explanation provided was to allow more flexibility, to
memorialize what was already being done, and to allow the opportunity for sponsorships.
However, the evidence does not support those justifications or explanation. Other than
“flexibility”, nothing further was offered as to the business rationale behind the decision, either
in bargaining or in the hearing.* With respect to memorializing the current practice, that is
likewise unsupported. While clearly some subcontracting had been performed in the past, the
action taken by the Company in this situation is clearly beyond what had been done in the past,
i.¢., outsource the entire housekeeping and maintenance function for an entire facility covered by
the CBA. While bargaining is indeed an adversarial process and parties should tread cautiously,
the evidence submitted by the Company was that it “wanted the ability to outsource or
subcontract functions of those departments” and provided the Union an example of needing the
discretion to allow sponsorship opportunities. (Emphasis supplied). Again, outsourcing the entire
housekeeping and maintenance function at one of the two locations covered by the CBA goes

well beyond that expressed intent.>

Along this same line, the parties’ past practice does not support the Company’s argument.
As stated above, it is undisputed that some subcontracting had been conducted by the Company
over the years, since the 1990’s. However, the evidence reflects that bargaining unit employees
performed work at the wagering facility at Trackside (referred to as Sports Spectrum) before it
was demolished in 2012 and replaced by the facility operated by DCG in 2018. There is no past

practice of housekeeping and maintenance functions at the Trackside wagering facility being

 

* Clearly, one of the factors in supporting a subcontracting decision is the business rationale. While business
judgment is entitled to considerable deference in this context, there was nothing further offered in the evidence on
this issue other than “flexibility” to operate the business, without more.

° There was no evidence of any sponsorships entered into with the Company as of the date of the hearing.

11
Case 3:19-cv-00595-DJH-CHL Document 1-2 Filed 08/22/19 Page 13 of 14 PagelD #: 38

conducted exclusively by an outside contractor, which is the case now. This argument is not

supported by the evidence.®

Other extrinsic factors relevant to a subcontracting decision are relevant here - one of
which is type of work performed in the subcontracted relationship. While there was great
argument between the parties on whether the work previously performed by subcontractors was a
“core function”, that is not the issue. Rather, if the work being performed by the subcontractor is
in fact the type of work performed by the bargaining unit, the decision is generally subject to
greater scrutiny. In this case, there is no dispute that the nature of the work is the same, i.e., that
the housekeeping and maintenance work at DCG is being conducted exclusively by a

subcontractor.

All of the above taken into consideration, there is even a greater issue with the
Company’s action here. As noted above, one of the primary considerations in a subcontracting
case is the effect on the bargaining unit and the parties’ bargaining relationship. The decision to
subcontract cannot be allowed to prejudice the status and integrity of the bargaining unit. The
Union’s argument is correct that taken to its logical conclusion, the Company could contract out
ail maintenance and housekeeping jobs covered by the CBA. For example, if an award upholding
the Company’s decision here were sustained as precedent, the Company could ostensibly decide
to create a new subsidiary for the operation of Churchill Downs and subcontract all
housekeeping and maintenance duties at that location as well. That is a slippery slope indeed,
and one that cannot be sanctioned in this case. As stated by Arbitrator Skratek in Port of Seattle,
Wash., 110 LA 753, 757 (1998):

Subcontracting of bargaining unit work, would enable Management to effectively
eliminate the Union's ability to provide job security for its membership. If this Arbitrator
were to permit the unilateral transfer of bargaining unit work to an independent
contractor, she would be undermining all of the bargaining unit positions that have been
recognized as being part of this unit. No job would be free from outsourcing.

(Emphasis supplied).

 

° Nor does the December 6, 2018 grievance have any material relevance to this case. That grievance was filed after
the grievance at issue here, and relates to part-time employees at Churchill Downs working in violation of Exhibit A
to the CBA. The alleged contractual violation is separate and distinct from this case.

12
Case 3:19-cv-00595-DJH-CHL Document 1-2 Filed 08/22/19 Page 14 of 14 PagelD #: 39

VIL.

AWARD

After careful consideration of all arguments, testimony, and evidence, and for the reasons set

forth in the analysis above, it is awarded as follows:

1.

Date: July 24, 2019

The grievance is sustained. The Company violated Article I of the CBA by
subcontracting all housekeeping and maintenance functions at its wholly owned
subsidiary, Derby City Gaming, LLC, to C &W Facility Services.

The Company is hereby directed to assign housekeeping and maintenance work at Derby
City Gaming, LLC to bargaining unit employees.

Bargaining unit members who were not offered the opportunity to perform work assigned
to employees of C &W Facility Services, shall be made whole for all lost wages and
benefits sustained.

The Arbitrator shall retain jurisdiction of this award for sixty (60) days for the sole
purpose of resolving any disputes related to the implementation of the Award. In the
event any issue or question is raised during said 60-day period, jurisdiction shall be

extended until such issue is fully and finally resolved.

Mark C. Travis, Arbitrator

 

 

13
